Citation Nr: 1434433	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  05-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with cataracts of both eyes and retinopathy of the right eye.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.S.



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  When this appeal was most recently before the Board in July 2011, it was remanded for further action by the originating agency and to afford the Veteran a Board hearing.

The Veteran testified at videoconference hearings before the undersigned Veterans Law Judge in March 2006 and April 2014.  Transcripts of the hearings are of record.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

Additional evidence (VA treatment and examination records) was associated with the record subsequent to the issuance of the December 2011 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the originating agency in conjunction with the issues on appeal, and the Veteran has not waived his right to have the evidence initially considered by the originating agency.
Accordingly, the originating agency must readjudicate the claims based on this new evidence.  

Furthermore, development is required to obtain all, outstanding records pertaining to the claims.  The record is absent VA treatment records dating between December 2010 and January 2013.  These records must be requested and, if available, associated with the record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.   The RO/AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include any outstanding, relevant VA treatment records dated after December 2010.  The Veteran should be asked about the existence and location of any relevant private treatment records.

2.  Undertake any other indicated development.

3.  Then, the RO or the AMC should readjudicate the claims, with consideration of all evidence associated with the record after the December 2011 SSOC.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



